UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

NANCY C. MANZ,

Plailltiff, : CivilAction No.
= 2:18-cv~05171(JFB)(AYs)

: AFFIDAVIT OF SERVICE

EILEEN GIAGRASSO, MANUELLA
IGNASSIO, PATRICE KELLY, RICI-IARD
MURPHY, MARY GOLDIN, and LORI
RAFFINETTI,

Defendants.

 

 

 

STATE OF NEW YORK)
COUNTY fslile YORK)

MARINA MILMAN, being duly sworn, deposes and says: l am not a party to this action,
am over 18 years of age and I reside in County of Kings, State of New York. I am employed by
Putney, Twombly, I-Iall & I-Iirson LLP, 521 Fifth Avenue, 10th Floor, NeW Yorl<, New York 10175.

On the 19th day of March 2019, the deponent served Case Management Statement/Discovery
Plan Worl<sheet upon plaintiffs home address listed on the Civil Docket Sheet for this case:

Nancy F. Manz

65 Graystone Road

Rockville Centre, NY 1 1570
by depositing a true copy of said enclosed in a postpaid, property addressed Wrapper, in an official

depository under the exclusive care and custody of United St s ost Office Departrnent Within

the State of NeW York.

 

f . .
Marlna Mllman

     

SWorn to before me this

 

CARYN B. KEPPLER
NOTARY PUBL|C. STATE OF NEW YORK
Registration No. 0[ KE4934419
Qualified in Ncw York' Count\
Commission Expires May 23.']/0 2/7/

 

 

 

 

